In the Missouri Court of Appeals
             Eastern District
AUGUST 25, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100925     STATE OF MISSOURI, RES V JODY LEE DAVIS, APP

2.   ED101661 EUGENE MCALLISTER, APP V STATE OF MISSOURI, RES

3.   ED101803 ANTONIO SISTRUNK, APP V STATE OF MISSOURI, RES

4.   ED101891 STATE OF MISSOURI, RES V EDGAR COLEMAN, APP

5.   ED101925 NICKALAUS C. JIMENEZ, APP V STATE OF MISSOURI RES

6.   ED102124 IN MATTER CARE & TREATMENT OF QUINCY THREATS
     APP




WITHDRAWAL(S):

1.   ED101777 CLYDE WOODALL APP V CHRISTIAN HOSPITAL NE NW
     RES